UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5077



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DENNIS GEOVANNY MARQUEZ-CORDOBA, a/k/a Angelo
Docavo Tie, a/k/a Dennis Marquez, a/k/a
Alfredo Gomez, a/k/a Dennis Geovanny Drakkar,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
District Judge. (CR-05-179)


Submitted:   May 17, 2006                  Decided:   June 13, 2006


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Angela Hewlett Miller, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Dennis Geovanny Marquez-Cordoba pled guilty to one count

of reentry after deportation in violation of 8 U.S.C. § 1326(a),

(b)(2) (2000).         The district court sentenced Marquez-Cordoba to

ninety months of imprisonment.           On appeal, counsel filed an Anders*

brief, in which he states that there are no meritorious issues for

appeal, but suggests that the district court imposed a sentence

that was unreasonable because it was greater than necessary to

serve the ends of justice.              Marquez-Cordoba was advised of his

right to file a pro se supplemental brief, but has not filed a

brief.      We affirm.

              The district court sentenced Marquez-Cordoba within the

applicable advisory Guideline range and well below the twenty-year

statutory maximum set forth in 8 U.S.C. § 1326(b)(2).               We cannot

conclude       that,   under    these    circumstances,    Marquez-Cordoba’s

sentence is unreasonable.         See United States v. Johnson, 445 F.3d

339, 345 (4th Cir. 2006); United States v. Green, 436 F.3d 449, 457

(4th       Cir.)   (finding    that   sentence   imposed   within    properly

calculated advisory Guideline range is presumptively reasonable),

cert. denied, __ U.S. __, 2006 WL 1057741 (U.S. May 22, 2006) (No.

05-10474).

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for


       *
        Anders v. California, 386 U.S. 738 (1967).

                                        - 2 -
appeal.    We therefore affirm Marquez-Cordoba’s conviction and

sentence. This court requires that counsel inform Marquez-Cordoba,

in writing, of the right to petition the Supreme Court of the

United States for further review. If Marquez-Cordoba requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.     Counsel’s motion must state that

a copy thereof was served on Marquez-Cordoba.           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -